Citation Nr: 1759262	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  08-38 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a chest disorder.

2.  Entitlement to service connection for a heart disorder, claimed as an enlarged heart and a heart murmur.


REPRESENTATION

Appellant represented by:	Kathleen Devereaux, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from July 1973 to July 1976.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, in August 2007 and March 2009.  Jurisdiction of the Veteran's claim was subsequently transferred to the RO in New York, New York.

The Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2014.  A transcript of the hearing has been associated with the claims file.

The Board previously considered and remanded these matters in June 2013, April 2014, and July 2015.  It again considered the issues of entitlement to service connection for a right knee disorder, heart disorder, and chest disorder in September 2016.  At that time, the Board remanded the issue of entitlement to service connection for a right knee disorder for further evidentiary development and denied service connection for a heart disorder and a chest disorder.  The Veteran's claim for service connection for a right knee disorder was subsequently granted in a June 2017 rating decision and that issue is no longer before the Board.  

The Veteran appealed the Board's September 2016 denial of service connection for a heart and a chest disorder to the United States Court of Appeals for Veterans Claims (Court).  In June 2017, the Court granted a Joint Motion for Partial Remand (JMPR) and vacated the portion of the September 2016 Board decision denying service connection for these disabilities.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it must remand the Veteran's claims to comply with the June 2017 JMPR and to allow VA to fully satisfy its duty to assist the Veteran.

As is noted in the JMPR, a remand by the Court or the Board confers on a claimant the right to substantial compliance with the directives of the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  In July 2017, the Court vacated the Board's prior denial of service connection for a heart disorder and a chest disorder by granting the JMPR in June 2017.  

With respect to the service connection claim for a chest disorder, the JMPR determined that the Board's September 2016 denial provided inadequate reasons and bases by failing to make an explicit credibility determination with respect to the Veteran's lay statements.  More specifically, the JMPR indicated that the Board had failed to determine whether the Veteran's lay testimony that he injured his chest in jump school at which time something snapped in his chest was credible.  The JMPR also found that the Board had similarly failed to provide any discussion regarding the weight, if any, to give to this testimony.  The JMPR also instructed the Board to consider and discuss in any decision whether to schedule a new medical examination with respect to the service connection claim for a chest disorder in order to reconcile the Veteran's potentially credible hearing testimony regarding an in-service injury and the factual predicate used by the May 2014 VA examiner.  

In order to allow VA to fully satisfy its duties to assist the Veteran, the Board will remand the issue of entitlement to service connection for a chest disorder in order to afford the Veteran an additional VA medical examination.  Once VA undertakes the effort to afford a claimant with an examination, VA must ensure that this examination is adequate.  Id.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  If an examination report is inadequate or fails to contain sufficient detail, the Board is required to return the report.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001).  If a medical opinion does not clearly address the relevant facts and medical science, the Board "is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl, 21 Vet. App. at 124 (Citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).

The Veteran attended a VA examination in May 2014 to determine the nature and etiology of any chest disorder and the clinician who conducted this evaluation ultimately found that it was less likely than not that the condition was caused by or a result of military service.  In support of this opinion, the examiner explained that there was no documentation of the chest symptoms described by the Veteran in the service treatment records and that the x-ray findings of some osteoporosis found in September 2006 were not relevant to the claimed condition.  The examiner did take a medical history from the Veteran and made note of the Veteran's statements regarding the claimed in-service injury that occurred during the Veteran's jump school training.  However, the examiner did not discuss a June 1978 VA examination in which the Veteran reported experiencing a sharp, non-radiating pain over the upper portion of his sternum.  Notably, this clinical examination occurred within a year of the Veteran's discharge from service.  The Board finds that it must obtain an additional VA examination so that a competent medical professional can explain the importance, if any, of these symptoms that were reportedly relatively quickly after service and which could potentially be related to the Veteran's service connection claim for a chest condition.

As indicated above, the Court also vacated the portion of the Board's September 2016 decision that denied service connection for a heart disorder.  The JMPR explained that the Board had previously remanded the issue in July 2015 to obtain an examination and opinion on the etiology of a heart disorder, to include a heart murmur and an enlarged heart.  Although the Veteran did undergo a VA examination for heart conditions in September 2015, the JMPR observed that the VA examination report lacked any discussion regarding whether there was a heart murmur and omitted any discussion of the etiology of any murmur.  Because of these omissions, the JMPR observed that there was not substantial compliance with the Board's July 2015 remand directives and the Board must again remand the issue of entitlement to service connection for a heart disorder to provide the Veteran an adequate medical examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a medical examination with an appropriate medical professional to determine the nature and etiology of any chest disorder, to include intermittent subluxation of the left rib/sternal articulation.  The examiner is asked to take a full medical history from the Veteran and conduct any tests or studies deemed necessary.  The entire claims file should be made available to the examiner, to include this remand, and the examiner should note in the examination report review of the same.  The examiner is asked to provide an opinion and complete rationale for the following items:

a)  Please provide any current diagnoses of a chest disorder, to include consideration of whether the Veteran has intermittent or recurring subluxation of the left rib/sternal articulation.  In providing any diagnosis, the examiner is asked to specifically comment on an October 2006 VA treatment note in which an examining clinician reported observing a reproducible click in the Veteran's chest.  The examiner is instructed that a condition is considered a "current" disability if it manifested during the appeal period even if the condition subsequently resolved. 

b)  Please provide an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that any current chest disorder arose in or is otherwise etiologically related to service.  In providing this opinion, the examiner is asked to specifically comment on the Veteran's repeated statements that attribute his chest "popping" to an injury he sustained in service while attending jump school.  The examiner is also asked to specifically comment on a June 1978 VA examination report in which the Veteran reported experiencing occasional sharp, non-radiating pain over the upper portion of his sternum and which lasted 10 to 15 seconds with spontaneous resolution.

2.  Schedule the Veteran for a medical examination with an appropriate medical professional to determine the nature and etiology of any heart disorder, to include a heart murmur and an enlarged heart.  The examiner is asked to take a full medical history from the Veteran and conduct any tests or studies deemed necessary.  The entire claims file should be made available to the examiner, to include this remand, and the examiner should note in the examination report review of the same.  The examiner is asked to provide an opinion and complete rationale for the following items:

a)  Please provide a diagnosis for any current disorder of the heart, to include consideration of whether the evidence supports a current diagnosis of a heart murmur and an enlarged heart.  The examiner is instructed that a condition is considered a "current" disability if it manifested during the appeal period even if the condition subsequently resolved.  In providing any such diagnosis, the examiner is asked to specifically comment on a September 2006 VA treatment note suggesting that EKG results showed left atrial enlargement and VA treatment notes from July and August 2006 reporting evidence of a systolic murmur.  

b)  For any current heart disorder, please provide an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that the condition arose in or is otherwise etiologically related to service.  

3.  After ensuring compliance with the directives above, conduct any other development deemed necessary.

4.  Finally, readjudicate the Veteran's claims.  If any claim is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate amount of time for a response before returning the case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




